ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/17/21 wherein claims 1 and 29 were amended and claims 5-28 were canceled.
	Note(s):  Claims 1-4 and 29-32 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/17/21 to the rejection of claims 1-4 and 29-32 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive for the reasons set forth below.  Therefore, the said rejections are hereby WITHDRAWN.
Double Patenting Rejection
	The double patenting rejection over copending Serial No. 16/615,024 is WITHDRAWN because Applicant amended the claims in the co-pending Applicant to be distinct from those of the instant invention.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.


ALLOWABLE CLAIMS
Claims 1-4 and 29-32 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the macrocyclic complexes as set forth in independent claims 1 and 29.  The closest art is that of Cardona (University of New Hampshire, 2010, Thesis:  Synthesis of 1,4,7-triazacyclononane pendant armed chelators and their metal complexes, 125 pages).  Cardona was previously made of record and the claims were amended to overcome that document.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 22, 2021